Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the reply filed on 12/10/2021, wherein claims 1 and 10 were amended. Claims 1-5 and 7-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley (US 3,120,297) in view of Jones (US 7,264,127), Powell (US 6,505,638) and Farrar (US 3,967,666).
Regarding claims 1, 8 and 10, Riley discloses a storage device (See Fig. 1) capable of storing and displaying knitting supplies, consisting essentially of: multiple rows of pockets including at least a first row of elongated pockets (at 16) capable of storing and displaying at least a portion of knitting needles about 1.4 times to about 2.4 times deeper than the large pockets.
Regarding the intended use of the claimed invention “for storing and displaying knitting supplies”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The storage device of Riley is fully capable of being used for storing an displaying knitting supplies.
Riley discloses the claimed invention except for the plurality of grommets arranged in an edge trim located along a top edge and an edge trim located along a bottom edge of the storage device and a pocket trim located at an exterior edge of a material forming each elongated pocket.
Regarding the grommets, Jones teaches a storage device (See Fig. 3) comprising a plurality of rows of pockets, wherein the storage device has a plurality of grommets (40) arranged along a top edge and a bottom edge of the storage device for the purpose of mounting the storage device on pins for suspending the storage device (See column 2, lines 9-11).Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the top and bottom edges of Riley with grommets as taught by Jones in order to suspend the storage device from a surface.
	Regarding the location of the grommets, Powell teaches it is well known in the art for grommets (50 – See Fig. 3) on a device (40) to be arranged in an edge trim (folded edge trim at the top and bottom edges of 40 in Fig. 3, where grommets 50 are located on) for the purpose of positioning grommets at a location that is reinforced for providing high strength (See column 4, lines 19-28). Therefore, it would 
	Regarding the trim, Farrar teaches a storage device comprising a plurality of pockets, wherein the pockets have an exterior trim (at 18/20) around exterior edges for the purpose of appearance and strength (column 2, lines 45-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to was made to have provided the exterior edges of Riley-Jones-Powell with trim as taught by Farrar in order to strengthen the device. Furthermore, the storage device of Riley-Jones-Powell-Farrar provides a capability to support knitting needles stored and displayed therein.
	Regarding claim 2, Riley discloses a second row of elongated pockets (at 18) positioned below the first row of elongated pockets.
Regarding claims 3 and 10, it would have been obvious to one of ordinary skill in the art at the time the invention to was made to have provided the first and second rows of elongated pockets with 8 pockets in order to store a greater number of items therein. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 4 and 10, Riley-Jones-Powell-Farrar discloses the claimed invention except for the express disclosure of the dimensions of the first row of elongated pockets. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first row of elongated pockets of Moore-Wilson-Jones-Powell to be any size, such as from about 1 to 3 inches wide and from about 16 to about 20 inches high, for accommodating the desired contents therein. To modify the size of the pockets to accommodate the desired contents would entail a mere 
	Regarding claims 5 and 10, Riley discloses the first row of large pockets (20, 22, 24) includes three equally sized pockets.
Regarding claim 7, Riley-Jones-Powell-Farrar discloses the claimed invention except for the specific number of grommets. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of Moore-Wilson-Jones-Powell to have any number of grommets along the top and bottom edges, such as four, in order to allow the device to be more securely suspended from a surface. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, Riley discloses a first row of small pockets (28/30), wherein the small pockets are transparent, allowing a user to see the items stored within the pockets.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735